DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/1/21 was filed on 3/1/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
	The drawings filed on 12/1/20 are accepted by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (JP 2011-146288 A).
Regarding claims 1-5, 8, and 9, Lu et al discloses a sealing structure comprising:
a sealing member “46” (gasket) having a shape of straddling an upper end of a side wall of a resin tray “20” (battery case), the sealing member on a top surface side configured to be in tight contact with a cover “22” for covering an opening side of the resin tray; and 
a resin tray-side peripheral edge portion “32” (attachment wall) configured to be fastened to the side wall of the resin tray, and the resin tray-side peripheral edge portion having a placement surface arranged to be in contact with a lower end of an engagement portion arranged on an outer edge of the cover; 
wherein the sealing member includes a gasket main body “46” including a lip “48” (sealing projection) arranged on a top surface of the gasket main body to be in tight contact with the cover, and 
an engagement groove formed in a bottom surface side of the gasket main body to be in engagement with the upper end “44” of the side wall of the resin tray; 
wherein the sealing member includes an exterior-side protruding portion protruding from an exterior side of the gasket main body, and an interior-side protruding portion protruding from an interior side of the gasket main body; wherein the gasket main body has a linear shape ([0024],[0026],[0029],[0037],[0045] and Figs. 5 and 7).
However, Lu et al does not expressly teach a placement surface arranged to be in contact with a lower end of the gasket (claim 1); wherein the exterior protruding portion is in contact with the placement surface (claim 4); wherein the attachment wall is a welded wall configured to be fastened onto the side wall of the battery case by welding (claim 5).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lu battery case to include a placement surface arranged to be in contact with a lower end of the sealing member, wherein the exterior protruding portion is in contact with the placement surface because a sealing member that extends to contact a placement surface of the resin tray-side peripheral edge portion, and an attachment wall that is a welded wall configured to be fastened onto the side wall of the battery case by welding because extending the sealing member to contact the placement surface or an attachment wall that is fastened onto the side wall of the battery case by welding is an obvious matter of design choice which one of ordinary skill in the art would have been able to make (Concrete Unlimited Inc. v. Cementcraft Inc. 227 USPQ 784 (Fed. Cir. 1985); In re Kuhle 188 USPQ 7 (CCPA 1975)).  In addition, it is well known in the art that battery case components are welded together to securely attach the components.  Further, an attachment wall that is either fastened onto the side wall of the resin tray by welding or integrated with the side wall of the resin tray does not change the overall functionality of the sealing member. 

Claims 1-4, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (JP 2011-146288 A) in view of Kumagai et al (JP 6098533 B2).  
Regarding claims 1-4, 8, and 9, Lu et al discloses a sealing structure comprising:
a sealing member “46” (gasket) having a shape of straddling an upper end of a side wall of a resin tray “20” (battery case), the sealing member on a top surface side configured to be in tight contact with a cover “22” for covering an opening side of the resin tray; and 
a resin tray-side peripheral edge portion “32” (attachment wall) configured to be fastened to the side wall of the resin tray, and the resin tray-side peripheral edge portion having a placement surface arranged to be in contact with a lower end of an engagement portion arranged on an outer edge of the cover; 
wherein the sealing member includes a gasket main body “46” including a lip “48” (sealing projection) arranged on a top surface of the gasket main body to be in tight contact with the cover, and 
an engagement groove formed in a bottom surface side of the gasket main body to be in engagement with the upper end “44” of the side wall of the resin tray; 
wherein the sealing member includes an exterior-side protruding portion protruding from an exterior side of the gasket main body, and an interior-side protruding portion protruding from an interior side of the gasket main body; wherein the gasket main body has a linear shape ([0024],[0026],[0029],[0037],[0045] and Figs. 5 and 7).
However, Lu et al does not expressly teach a placement surface arranged to be in contact with a lower end of the gasket (claim 1); wherein the exterior protruding portion is in contact with the placement surface (claim 4).
Kumagai et al discloses a packing “40” (gasket) comprising an exterior protruding portion “40b” that is in contact with a placement surface of housing “15” (battery case) (Fig. 9).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lu battery case to include a placement surface arranged to be in contact with a lower end of the sealing member; wherein the exterior protruding portion is in contact with the placement surface in order to provide a seal part which prevents water intrusion to the battery storage part (Abstract).

Claims 5 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (JP 2011-146288 A) in view of Nakamori et al (US 2017/0018745).  The Lu reference is applied to claims 1-4 for reasons stated above.
However, Lu et al does not expressly teach an attachment wall that is a welded wall configured to be fastened onto the side wall of the battery case by welding (claims 5 and 10-12).
Nakamori et al teaches the concept of spot-welding flanges “9a” (attachment wall) to the vertical wall of the tray “5” (battery case) ([0029] and Fig. 4).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lu battery case to include an attachment wall that is a welded wall configured to be fastened onto the side wall of the battery case by welding in order to enhance the strength of adhesion of a gasket to a tray and a cover to thereby enhance waterproofness ([0024]).

Claims 6 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (JP 2011-146288 A) in view of Yamamoto (US 2013/0249173).  The Lu reference is applied to claims 1-5 for reasons stated above.
However, Lu et al does not expressly teach a gasket that is an extruded part formed of a rubber-like elastic material having a rubber hardness degree not higher than 70 (claims 6 and 13-16).
Yamamoto discloses a gasket that is a rubber material that has a rubber hardness between 40 and 60 ([0047]-[0049]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lu battery case to include a gasket that is an extruded part formed of a rubber-like elastic material having a rubber hardness degree between 40 and 60 in order to provide a gasket that achieves a low reaction force ([0049]).

Claims 7 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (JP 2011-146288 A) in view of Shigehisa (JP 05-008132 U).  The Lu reference is applied to claims 1-5 for reasons stated above.
However, Lu et al does not expressly teach a gasket that includes a plurality of the gasket main bodies, and a sealing structure further including coupling portions that couple the plurality of gasket main bodies to each other (claims 7 and 17-19).
Shigehisa discloses a gasket that includes long gaskets “1” & “2” (main gasket bodies) and butt portions “3”, “4”, “7” (coupling portions) that couple the long gaskets  ([0011]-[0012]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lu battery case to include a gasket that includes a plurality of the gasket main bodies, and a sealing structure further including coupling portions that couple the plurality of gasket main bodies to each other in order to reduce the manufacturing cost of the gasket as well as increase the bending strength and tensile strength of the gasket ([0012]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lu et al (JP 2011-146288 A) in view of Yamamoto (US 2013/0249173) as applied to claim 6 above, and further in view of Shigehisa (JP 05-008132 U).  
However, Lu et al as modified by Yamamoto does not expressly teach a gasket that includes a plurality of the gasket main bodies, and a sealing structure further including coupling portions that couple the plurality of gasket main bodies to each other (claim 20).
Shigehisa discloses a gasket that includes long gaskets “1” & “2” (main gasket bodies) and butt portions “3”, “4”, “7” (coupling portions) that couple the long gaskets  ([0011]-[0012]).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the Lu/Yamamoto battery case to include a gasket that includes a plurality of the gasket main bodies, and coupling portions that couple the plurality of gasket main bodies to each other in order to reduce the manufacturing cost of the gasket as well as increase the bending strength and tensile strength of the gasket ([0012]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY S CHUO whose telephone number is (571)272-0717. The examiner can normally be reached Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Tavares-Crockett can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.S.C/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729